50




        OFFICE   OF THE AlTORNEY    GENERAL   OF TEXAS
                           AUSTIN




Bon. ceo. II. ahappard
cmp8rellu a rnbllr Ao*oancr
Auaut, ruar
Deer Sl?f




            .
                                                                                                                    .
                                                                                                                        -   51



      Ron. 060. il.sh*ppumi, p8go 2


      lub j*o ot,
                r lmQf*o to ,
                            th e
                               lr o mp tio
                                        o r~
                                           oO,o o O.,  48p r o Tido 4
      inth e 8tr tuto   .quortloa 181 Dow the ltatato hare the
                      Tour
      luao lpplioatioauadu l~on8lealfart*, oroopt tkat  tho beao-
      ii010ry18            not        the      wife, but 8             tn1r4   puson.
                   X0 proooedto aww6r your fn~uiryupon tha aoswep-
      tiw     tht thoro is no quortion OS insurable intorest hvo~tod.
      In Bl*rkrra lt 8l. t. mea,       lupre tIioomut v88 not 081104
      opw to m** urwtly           n tho quorhm propound04by yo~u,but
      a la r o fuLna Un& o f th*s"
                                 l lOH w4 tha noooa   adraw    b the
      oa\pt for tho oo*oluoloayorehodloads ub to the lnovito ilo
      loaolor~oa.$h& Ub ?ul* uouU bo tha saao it l ~114 to tlio
      lou     hots          eltborseQ tbo boabZloluy                           was   l   th d
      wt    th o    wit.         ot    ta b        6o o o do nt    l   Poorthe wko of .l%~w:&oto
      that porttonof Art1010~7117,aeondsdia 1939, hero un4or oon-
      riauat~oa, whioh 10 80 r0uff8t
                           ?. . . ineludingpm                           arty I)ao*inb
                                                                                    uador * so**r*l
              @ o wuOfl&7@J&tf8Wt o x @jl?8
                                         SOUby tho boodeat by till,
              laoldla the p~o43a6doof llfo in*uranoo~to #m lrtmt
              of the amountrsooirabl*by the rxe$@to? or ldtinl*trator
              ns &murweo-rusdor pollal
                                               EiBdt0 the
                                              us
                                 (&O,OOC) or tho mount noelr*blo by
              all other knotisluloo 08 laopreaoo cmdrr poltolo8takoa
              out by the I*soctent upn hi8 om lif*.”   (28pheots ours)
                       Iwtioe Bbarp, la thr owo of Bluktm*                                         l%   al. V.
      hwon,         s~pru, statsd a8 fellcnrrt
                    *It is ronAlly sun thhrt thr rerding ot tko to&r*1
              otatato urd t&o run&mat of the Stat0 rt*t*to k     arti-
              oally ldontiosl. boron bbr 1939 uondrrmt of ArtP018
             7117, *upr*, tbe F*Aorrl strtuto &ad bws 0oa8trr#rd by
             the Unit+4 States Suproam Court la Lea8 v. Coai8oionor
              0r fnt0s38a               mww,     304 v. 8. 264, 22 t. 24, 1331. fa
              th&t W80                the 8U r#lnecourt Bf the vntto4 me%** h4 besore
             it l o a so              la vo lt
                                             L  the wao rwts w lwo involvo&. ski
             preporty right0 of tha putlea  wuo govunod by the lama
              of tho state ot ~robia(to~, x&ore the oamawlty preporty
             la w ww,  w4  io , in io r o o .T h h rlowt hold in that laoo
              thrt oaly ono~h*lfof the p?ewmd* of l polioy iO8ti
              rrtsr tho mrri*go on CBS doowed~o llfr, th* rite bolag
              tho solo benotleiary,*ad all pron%uuar,     hrtiw booa pal6
             mm ooarnuaityfuads,                                  till be ooaputoa lor          tizrr   IS * part




I
.-.
                                                           .. .-._
                                                                  52   I




its b810ia~ lelol~ 8)0a Sk* wrbly ot the t8dan1 ut   itstii,
a n&tk oo o utwla ,p a a 883
                         . lt tk olp i8b a l
                                                                                              53




                          '%air.thw 4ea1wo4byth08O)Nmo           Ooart Ott&*
Vnitod        StqtwtbAt
tuo of ~oo*lwt’*
whuop?mduue
uwrwm      p-?wwd8
80x pupwu.      Or to oxymm It ia uothu my, tha oourt bol4
that ootritkota84~    tho who10 p?omItm I      hats ken pald ritk
zt         tmds, that yortlon ot the   ro 6li m  80 paid be&a&a
       WI is's &li ot tk               d not oHmto u luwmnao
Vokw out by the cLeoo&o8t=,  *a6       o h e ubl4  o lrelrll.4.
                          In the owe Of Do L4pQo1. ca!ns*8iomr,        ll> t.          (34)
u, uirly   f?e~ th eloualty                 @reyorty rteto of latisiru,                the
uu?t )rl(l,psgo 91:
                                       wtato taxa      on the


         p r o p ero ty
                     r w l-ity             property.     x* llthor 11~00,It tlro
                  PY hum booa M4  ou% et laualty funds, the rite
         IF      paid on koltottbo oostottho Iarwuoo an4tb.
         dwodoat A&o puI4 tlu other bat.*
               we th lnh  tb rSUY loaolorio~ma lx~~s.4 b the
l~oo   of mt*to et ahoua Uoody, Moouod, et ol. ve Oeadooloaor,
trm our stats,     ~sod    m     by tho Boor4 ot Tax A#pwtr.       X*
bri&,    tire Mud   ot Tax Appuls ~eOlar04 thot the pomrt%o8 ot
the   pruooda      4 tor b yp r r iwo ,    r h e thtr
                                                    u w lo p u a to
                                                                  O?
lml      ty  talP 8,lhul&    ba Qlro IUISPTI   et the muat   ot  lnwu-
WI@ to b* lnrluA.4ln the #t*to                 of hoti**        for OOtatO   88X
parpr.8.




                                                                                   .
I?
.
.%